UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Schedule of Investments March 31, 2014 (unaudited) LK Balanced Fund Description Shares/Par Value COMMON STOCKS - 59.4% Consumer Discretionary - 7.1% Cato, Class A $ DIRECTV * Walt Disney Winnebago Industries * Consumer Staples - 2.7% Colgate-Palmolive ConAgra Foods Energy - 6.0% Anadarko Petroleum Chesapeake Energy Chevron Financials - 11.7% Berkshire Hathaway, Class A * 2 Berkshire Hathaway, Class B * Leucadia National Plum Creek Timber - REIT The St. Joe Company * Symetra Texas Pacific Land Trust Health Care - 4.3% Pfizer Thermo Fisher Scientific Industrials - 15.0% Boeing Chicago Bridge & Iron Costamare GenCorp * Kansas City Southern Lincoln Electric Holdings Information Technology - 1.7% Microsoft Materials - 9.4% Cemex SAB de CV * Compass Minerals International Constellium, Class A * Freeport-McMoRan Copper & Gold Vulcan Materials Yamana Gold Telecommunication Services - 1.5% Verizon Communications Vodafone Group - ADR Total Common Stocks (Cost $8,393,272) CORPORATE BONDS - 19.1% Consumer Discretionary - 2.1% McDonald's 1.875%, 05/29/2019 $ Walt Disney 5.875%, 12/15/2017 Consumer Staples - 6.1% Archer-Daniels-Midland 4.479%, 03/01/2021 Campbell Soup 2.500%, 08/02/2022 Coca-Cola 7.125%, 08/01/2017 Procter & Gamble 1.800%, 11/15/2015 Wal-Mart Stores 3.625%, 07/08/2020 William Wrigley Jr. Company 4.650%, 07/15/2015 Energy - 2.1% ConocoPhillips 6.650%, 07/15/2018 Murphy Oil 3.700%, 12/01/2022 Financials - 1.0% Berkshire Hathaway 1.900%, 01/31/2017 Health Care - 3.5% Pfizer 4.650%, 03/01/2018 Stryker 4.375%, 01/15/2020 Teva Pharmaceutical Finance IV 2.250%, 03/18/2020 Wyeth 5.500%, 02/15/2016 Industrials - 1.9% Union Pacific Railroad Series 2004-2 5.214%, 09/30/2014 (a) United Parcel Service 2.450%, 10/01/2022 Information Technology - 1.4% Corning 7.530%, 03/01/2023 Intel 2.700%, 12/15/2022 Telecommunication Services - 1.0% Qwest 7.125%, 11/15/2043 Total Corporate Bonds (Cost $4,813,646) MUNICIPAL BONDS - 5.6% Blair, Nebraska Water System Series C 3.500%, 12/15/2017 Colony, Texas Local Development Corporation Series A 2.594%, 10/01/2020 La Vista, Nebraska Economic Development Fund 6.530%, 10/15/2017 Lincoln, Nebraska Airport Authority Series C 3.628%, 07/01/2022 Omaha, Nebraska Special Tax, Build America Bonds 4.130%, 10/15/2016 Ralston, Nebraska Series A 4.350%, 09/15/2024 Total Municipal Bonds (Cost $1,429,350) U.S. GOVERNMENT SECURITIES - 4.2% Federal National Mortgage Association 1.500%, 07/30/2027 1.500%, 07/30/2027 U.S. Treasury Notes # 2.125%, 01/15/2019 1.125%, 01/15/2021 Total U.S. Government Securities (Cost $1,027,523) EXCHANGE TRADED FUNDS - 1.7% SPDR Barclays Capital High Yield Bond SPDR Gold Trust * Total Exchange Traded Funds (Cost $363,576) SHORT-TERM INVESTMENT - 10.7% First American Government Obligations, Class Z, 0.01% ^ (Cost $2,781,207) Total Investments - 100.7% (Cost $18,808,574) Other Assets and Liabilities, Net - (0.7%) ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of March 31, 2014, the value of this investment was $254,446 or 1.0% of total net assets. # U.S. Treasury inflation-protection securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. ^ Variable rate security - The rate shown is the rate in effect as of March 31, 2014. REIT- Real Estate Investment Trust ADR- American Depository Receipt Summary of Fair Value Exposure The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
